 
SECURITY AGREEMENT


THIS SECURITY AGREEMENT (this “Agreement”), is entered into as of August __,
2009 and made effective as of July 20, 2009, by and between New Media Lottery
Services, Inc., a Delaware corporation, with headquarters located at 1400
Technology Drive, Harrisonburg, VA 22802 (the “Pledgor” and Trafalgar Capital
Specialized Investment Fund, FIS (the “Secured Party”).  Capitalized words which
are otherwise undefined in this Agreement shall have the same definition as in
the Securities Purchase Agreement dated as of the date hereof entered into by
the parties hereto (the “Securities Purchase Agreement”).
 
RECITALS:
 
WHEREAS, the Pledgor issued and sold to the Secured Party, Three Hundred
Thousand U.S. Dollars (US$300,000) of secured convertible redeemable
debentures and has agreed to issue and sell up to an additional Seven Hundred
Thousand U.S. Dollars (US$700,000) of secured convertible debentures (the
“Debentures”) pursuant to the terms of the Securities Purchase Agreement; and
 
WHEREAS, to induce the Secured Party to enter into the transactions contemplated
by the Securities Purchase Agreement and the Transaction Documents, the Pledgor
agreed to grant to the Secured Party a first priority security interest in and
to the pledged property identified on Exhibit A hereto until the satisfaction of
the Obligations (as defined herein below).
 
AGREEMENT:
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and for other good and valuable consideration, the adequacy and
receipt of which are hereby acknowledged, the parties hereto hereby agree as
follows:
 
ARTICLE 1
 
DEFINITIONS AND INTERPRETATIONS
 
Section 1.1              Recitals.  The above recitals are true and correct and
are incorporated herein, in their entirety, by this reference.
 
Section 1.2             Interpretations.  Nothing herein expressed or implied is
intended or shall be construed to confer upon any person other than the Secured
Party any right, remedy or claim under or by reason hereof.
 
Section 1.3            Obligations Secured.  The obligations secured hereby are
any and all obligations of the Pledgor to the Secured Party now existing or
hereinafter incurred to the Secured Party, whether oral or written and whether
arising on or after the date hereof including, without limitation, those
obligations of the Pledgor to the Secured Party under the Securities Purchase
Agreement and the Transaction Documents and any other amounts now or hereafter
owed to the Secured Party by the Pledgor thereunder or hereunder (collectively,
the “Obligations”).
 

--------------------------------------------------------------------------------


 
ARTICLE 2
PLEDGED PROPERTY, ADMINISTRATION OF COLLATERAL
AND TERMINATION OF SECURITY INTEREST
 
Section 2.1              Grant of Security Interest.
 
(a)           The Pledgor hereby pledges to the Secured Party and creates in the
Secured Party for its benefit a security interest for such time until the
Obligations are paid in full, in and to all of in the property described in
Exhibit A hereto, whether now existing or hereafter from time to time acquired
(collectively, the  “Pledged Property”).
 
(b)           Simultaneously with the execution and delivery of this Agreement,
the Pledgor shall make, execute, acknowledge, file, record and deliver to the
Secured Party any documents reasonably requested by the Secured Party to perfect
its security interest in the Pledged Property.  Simultaneously with the
execution and delivery of this Agreement, the Pledgor shall make, execute,
acknowledge and deliver to the Secured Party such documents and instruments,
including, without limitation, financing statements, certificates, local lien
documents, affidavits and forms as may, in the Secured Party’s reasonable
judgment, be necessary to effectuate, complete or perfect, or to continue and
preserve, the security interest of the Secured Party in the Pledged Property,
and the Secured Party shall hold such documents and instruments as secured
party, subject to the terms and conditions contained herein.
 
Section 2.2              Rights; Interests; Etc.
 
(a)           So long as no Event of Default (as hereinafter defined) shall have
occurred and be continuing:
 
(i)           the Pledgor shall be entitled to exercise any and all rights
pertaining to its Pledged Property or any part thereof for any purpose not
inconsistent with the terms hereof; and
 
(ii)          the Pledgor shall be entitled to receive and retain any and all
payments paid or made in respect of its Pledged Property.
 
(b)           Upon the occurrence and during the continuance of an Event of
Default:
 
(i)           All rights of the Pledgor to exercise the rights which it would
otherwise be entitled to exercise pursuant to Section 2.2(a)(i) hereof and to
receive payments which it would otherwise be authorized to receive and retain
pursuant to Section 2.2(a)(ii) hereof shall be suspended, and all such rights
shall thereupon become vested in the Secured Party who shall thereupon have the
sole right to exercise such rights and to receive and hold as Pledged Property
such payments; provided, however, that if the Secured Party shall become
entitled and shall elect to exercise its right to realize on the Pledged
Property pursuant to Article 5 hereof, then all cash sums received by the
Secured Party, or held by Pledgor for the benefit of the Secured Party and paid
over pursuant to Section 2.2(b)(ii) hereof, shall be applied against any
outstanding Obligations; and
 
2

--------------------------------------------------------------------------------


 
(ii)           All interest, dividends, income and other payments and
distributions which are received by the Pledgor contrary to the provisions of
Section 2.2(b)(i) hereof shall be received in trust for the benefit of the
Secured Party, shall be segregated from other property of the Pledgor and shall
be forthwith paid over to the Secured Party; or
 
(iii)          The Secured Party in its sole discretion shall be authorized to
sell any or all of the Pledged Property at a public or private sale in order to
recoup all of the outstanding Obligations.
 
(c)           Each of the following events, subject to the lapse of applicable
cure periods, shall constitute a default under this Agreement (each an “Event of
Default”):
 
(i)           any default, whether in whole or in part, shall occur in the
payment to the Secured Party of principal, interest or other item comprising the
Obligations as and when due or with respect to any other debt or obligation of
the Pledgor to a party other than the Secured Party;
 
(ii)           any default, whether in whole or in part, shall occur in the due
observance or performance of any obligations or other covenants, terms or
provisions to be performed under this Agreement or any of the Transaction
Documents;
 
(iii)          Any representation or warranty made or furnished by or on behalf
of the Pledgor in connection with this Agreement, the Securities Purchase
Agreement or any Transaction Document proves to have been incorrect or
misleading in any material respect when made or furnished; or
 
(iv)          Secured Party, reasonably and in good faith, deems itself to be
insecure;
 
(v)           the Pledgor shall:  (1) make a general assignment for the benefit
of its creditors; (2) apply for or consent to the appointment of a receiver,
trustee, assignee, custodian, sequestrator, liquidator or similar official for
itself or any of its assets and properties; (3) commence a voluntary case for
relief as a debtor under the United States Bankruptcy Code; (4) file with or
otherwise submit to any governmental authority any petition, answer or other
document seeking: (A) reorganization, (B) an arrangement with creditors or
(C) to take advantage of any other present or future applicable law respecting
bankruptcy, reorganization, insolvency, readjustment of debts, relief of
debtors, dissolution or liquidation; (5) file or otherwise submit any answer or
other document admitting or failing to contest the material allegations of a
petition or other document filed or otherwise submitted against it in any of the
proceedings set forth in this Section 2.2(c)(v) under any such applicable law,
or (6) be adjudicated a bankrupt or insolvent by a court of competent
jurisdiction; or
 
(vi)          any case, proceeding or other action shall be commenced against
the Pledgor for the purpose of effecting, or an order, judgment or decree shall
be entered by any court of competent jurisdiction approving (in whole or in
part) anything specified in Section 2.2(c)(v) hereof, or any receiver, trustee,
assignee, custodian, sequestrator, liquidator or other official shall be
appointed with respect to the Pledgor, or shall be appointed to take or shall
otherwise acquire possession or control of all or a substantial part of the
assets and properties of the Pledgor, and any of the foregoing shall continue
unstayed and in effect for any period of thirty (30) calendar days.
 
3

--------------------------------------------------------------------------------


 
ARTICLE 3
 
ATTORNEY-IN-FACT; PERFORMANCE; AUTHORIZATION TO FILE FINANCING
STATEMENTS
 
Section 3.1              Secured Party Appointed Attorney-In-Fact.  Upon the
occurrence of an Event of Default, the Pledgor hereby appoints the Secured Party
as its attorney-in-fact, with full authority in the place and stead of the
Pledgor and in the name of the Pledgor or otherwise, from time to time in the
Secured Party’s discretion to take any action and to execute any instrument
which the Secured Party may reasonably deem necessary to accomplish the purposes
of this Agreement, including, without limitation, to receive and collect all
instruments made payable to the Pledgor representing any payments in respect of
its Pledged Property or any part thereof and to give full discharge for the
same.  The Secured Party may demand, collect, receipt for, settle, compromise,
adjust, sue for, foreclose, or realize on the Pledged Property as and when the
Secured Party may determine.  To facilitate collection, the Secured Party may
notify account debtors and obligors on any Pledged Property to make payments
directly to the Secured Party.
 
Section 3.2              Secured Party May Perform.  If the Pledgor fails to
perform any covenant, obligation or agreement contained herein, the Secured
Party, at its option, may itself perform, or cause performance of, such
covenant, obligation or agreement, and the expenses of the Secured Party
incurred in connection therewith shall be included in the Obligations secured
hereby and payable by the Pledgor under Section 8.3.
 
Section 3.3             Authorization to file Financing Statements.  The Pledgor
hereby irrevocably authorizes the Secured Party at any time and from time to
time to file and amend financing statements, and do whatever may be necessary
under the Uniform Commercial Code as applicable in the state of incorporation or
organization of the relevant Pledgor or such other state or country where the
Pledged Property is or may be located or in each jurisdiction of the principal
place of business of the Pledgor to perfect and continue the Secured Party’s
interest in the Pledged Property.  The Pledgor agrees to furnish any information
required in connection with the foregoing to the Secured Party promptly upon the
Secured Party’s request. The Pledgor also ratifies its authorization for the
Secured Party to have filed in any Uniform Commercial Code jurisdiction any like
initial financing statements or amendments thereto if filed prior to the date
hereof and filed pursuant to the terms of this Agreement.
 
Section 3.4              No Duty on the Secured Party. The powers conferred on
the Secured Party hereunder are solely to protect its interests in the Pledged
Property and shall not impose any duty upon it to exercise any such powers.  The
Secured Party shall be accountable only for the amounts that it actually
receives as a result of the exercise of such powers, and neither it nor any of
its officers, directors, employees or agents shall be responsible to any Pledgor
for any act or failure to act, except for the Secured Party’s own gross
negligence or willful misconduct.
 
4

--------------------------------------------------------------------------------


 
ARTICLE 4
 
REPRESENTATIONS AND WARRANTIES
 
Section 4.1              Authorization; Enforceability. Each of the parties
hereto represents and warrants that it has taken all action necessary to
authorize the execution, delivery and performance of this Agreement and the
transactions contemplated hereby; and upon execution and delivery, this
Agreement shall constitute a valid and binding obligation of the respective
party, subject to applicable bankruptcy, insolvency, reorganization, moratorium
and similar laws affecting creditors’ rights or by the principles governing the
availability of equitable remedies.
 
Section 4.2              Ownership of Pledged Property.  The Pledgor warrants
and represents that it is the legal and beneficial owner of the Pledged Property
free and clear of any lien, security interest, option or other charge or
encumbrance except for the security interest created by this Agreement and for
the Permitted Liens.  For purposes hereof, “Permitted Liens” means (i) liens for
taxes or other governmental charges which are not yet delinquent or are being
contested in good faith by appropriate proceedings, (ii) liens for carriers,
contractors, warehousemen, mechanics, materialmen, laborers, employees,
suppliers or other similar persons arising by operation of law and incurred in
the ordinary course of business for sums not yet delinquent or being contested
in good faith, (iii) liens relating to deposits made in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other types of social security or to secure the performance of leases, trade
contracts or other similar agreements; and (iv) in the case of real property,
any matters, restrictions, covenants, conditions, limitations, rights, rights of
way, encumbrances, encroachments, reservations, easements, agreements and other
matters of record, such state of facts of which an accurate survey or inspection
of the property would reveal and do not materially interfere with the use or
value of the property; and (v) all security interests granted by the Pledgor and
its affiliates in favor of the Secured Party under any agreement.
 
ARTICLE 5
 
DEFAULT; REMEDIES; SUBSTITUTE COLLATERAL
 
Section 5.1              Default and Remedies.
 
(a)           If an Event of Default described in Section 2.2(c)(i), (ii), (iii)
or (iv) hereof occurs, then in each such case the Secured Party may declare the
Obligations to be due and payable immediately, by a notice in writing to the
Pledgor, and upon any such declaration, the Obligations shall become immediately
due and payable.  If an Event of Default described in Sections 2.2(c)(v) or
(vi) occurs and is continuing for the period set forth therein, then the
Obligations shall automatically become immediately due and payable without
declaration or other act on the part of the Secured Party.
 
(b)           Upon the occurrence of an Event of Default, the Secured Party
shall be entitled to: (i)  receive all distributions with respect to the Pledged
Property, (ii)  cause the Pledged Property to be transferred into the name of
the Secured Party or its nominee, (iii)  dispose of the Pledged Property, and
(iv)  realize upon any and all rights in the Pledged Property then held by the
Secured Party as provided herein.
 
5

--------------------------------------------------------------------------------


 
Section 5.2              Method of Realizing Upon the Pledged Property: Other
Remedies.
 
Upon the occurrence of an Event of Default, in addition to any rights and
remedies available at law or in equity, the following provisions shall govern
the Secured Party’s right to realize upon the Pledged Property:
 
(a)           Any item of the Pledged Property may be sold for cash or other
value in any number of lots at brokers board, public auction or private sale and
may be sold without demand, advertisement or notice (except that the Secured
Party shall give the Pledgor ten (10) calendar days’ prior written notice of the
time and place or of the time after which a private sale may be made (the “Sale
Notice”)), which notice period is hereby agreed to be commercially
reasonable.  At any sale or sales of the Pledged Property, the Pledgor may bid
for and purchase the whole or any part of its Pledged Property and, upon
compliance with the terms of such sale, may hold, exploit and dispose of the
same without further accountability to the Secured Party.  The Pledgor will
execute and deliver, or cause to be executed and delivered, such instruments,
documents, assignments, waivers, certificates, and affidavits and supply or
cause to be supplied such further information and take such further action as
the Secured Party reasonably shall require in connection with any such sale.
 
(b)           Any cash being held by the Secured Party as Pledged Property and
all cash proceeds received by the Secured Party in respect of, sale of,
collection from, or other realization upon all or any part of the Pledged
Property shall be applied as follows:
 
(i)           to the payment of all amounts due the Secured Party for the
expenses reimbursable to it hereunder or owed to it pursuant to Section 8.3
hereof;
 
(ii)          to the payment of the Obligations then due and unpaid; and
 
(iii)         the balance, if any, to the person or persons entitled thereto,
including, without limitation, the Pledgor.
 
(c)           In addition to all of the rights and remedies which the Secured
Party may have pursuant to this Agreement, the Secured Party shall have all of
the rights and remedies provided by law, including, without limitation, those
under the Uniform Commercial Code.
 
(d)           If the Pledgor fails to pay such amounts due upon the occurrence
of an Event of Default which is continuing, then the Secured Party may institute
a judicial proceeding for the collection of the sums so due and unpaid, may
prosecute such proceeding to judgment or final decree and may enforce the same
against the Pledgor and collect the monies adjudged or decreed to be payable in
the manner provided by law out of the property of Pledgor, wherever situated.
 
(e)           The Pledgor agrees that it shall be liable for any reasonable
fees, expenses and costs incurred by the Secured Party in connection with
enforcement, collection and preservation of the Transaction Documents,
including, without limitation, reasonable legal fees and expenses, and such
amounts shall be deemed included as Obligations secured hereby and payable as
set forth in Section 8.3 hereof.
 
6

--------------------------------------------------------------------------------


 
Section 5.3              Proofs of Claim.  In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relating to the Pledgor or
the property of the Pledgor or of such other obligor or its creditors, the
Secured Party (irrespective of whether the Obligations shall then be due and
payable as therein expressed or by declaration or otherwise and irrespective of
whether the Secured Party shall have made any demand on the Pledgor for the
payment of the Obligations), shall be entitled and empowered, by intervention in
such proceeding or otherwise:
 
(a)           to file and prove a claim for the whole amount of the Obligations
and to file such other papers or documents as may be necessary or advisable in
order to have the claims of the Secured Party (including any claim for the
reasonable legal fees and expenses and other expenses paid or incurred by the
Secured Party permitted hereunder and of the Secured Party allowed in such
judicial proceeding), and
 
(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by the Secured Party to
make such payments to the Secured Party and, in the event that the Secured Party
shall consent to the making of such payments directed to the Secured Party, to
pay to the Secured Party any amounts for expenses due it hereunder.
 
Section 5.4              Duties Regarding Pledged Property.  The Secured Party
shall have no duty as to the collection or protection of the Pledged Property or
any income thereon or as to the preservation of any rights pertaining thereto,
beyond the safe custody and reasonable care of any of the Pledged Property
actually in the Secured Party’s possession.
 
ARTICLE 6
 
AFFIRMATIVE COVENANTS
 
The Pledgor covenants and agrees that, from the date hereof and until the
Obligations have been fully paid and satisfied, unless the Secured Party shall
consent otherwise in writing (as provided in Section 8.4 hereof):
 
Section 6.1              Existence, Properties, Etc.  The Pledgor shall do, or
cause to be done, all things, or proceed with due diligence with any actions or
courses of action, that may be reasonably necessary (i) to maintain the
Pledgor’s due organization, valid existence and good standing under the laws of
the State of Delaware and (ii) to preserve and keep in full force and effect all
qualifications, licenses and registrations in those jurisdictions in which the
failure to do so could have a Material Adverse Effect (as defined below); and
(b) the Pledgor shall not do, or cause to be done, any act impairing the
Pledgor’s corporate power or authority (i) to carry on the Pledgor’s business as
now conducted, and (ii) to execute or deliver this Agreement or any other
document delivered in connection herewith, including, without limitation, any
UCC-1 Financing Statements required by the Secured Party to which it is or will
be a party, or perform any of its obligations hereunder or thereunder.  For
purpose of this Agreement, the term “Material Adverse Effect” means any material
and adverse affect, whether individually or in the aggregate, upon (a) the
Pledgor’s assets, business, operations, properties or condition, financial or
otherwise or results of operations of the Pledgor, taken as a whole, excluding
any change, event, circumstance or effect that is caused by changes in general
economic conditions or changes generally affecting the industry in which the
Pledgor operates (provided that such changes do not affect the Pledgor in a
materially disproportionate manner); or (b) the Pledgor’s ability to make
payment as and when due of all or any part of the Obligations; or (c) the
Pledged Property.
 
7

--------------------------------------------------------------------------------


 
Section 6.2              Accounts and Reports.  The Pledgor shall maintain a
standard system of accounting in accordance with generally accepted accounting
principles consistently applied and provide, at its sole expense, to the Secured
Party the following:
 
(a)           as soon as available, a copy of any notice or other communication
alleging any nonpayment or other material breach or default, or any foreclosure
or other action respecting any material portion of its assets and properties,
received respecting any of the indebtedness of the Pledgor in excess of
US$25,000 (other than the Obligations), or any demand or other request for
payment under any guaranty, assumption, purchase agreement or similar agreement
or arrangement respecting the indebtedness or obligations of others in excess of
US$25,000, including any received from any person acting on behalf of the
Secured Party or beneficiary thereof, except for supplier requests in the normal
course of business for payment of past due accounts payable invoices so long as
such past due amounts do not exceed in the aggregate US$50,000 at any time; and
 
(b)           within fifteen (15) calendar days after the making of each
submission or filing, a copy of any report, financial statement, notice or other
document, whether periodic or otherwise, submitted to the shareholders of the
Pledgor, or submitted to or filed by the Pledgor with any governmental authority
involving or affecting (i) the Pledgor that could have a Material Adverse
Effect; (ii) the Obligations; or (iii) any part of the Pledged Property.
 
Section 6.3              Maintenance of Books and Records; Inspection.  The
Pledgor shall maintain its books, accounts and records in accordance with United
States generally accepted accounting principles consistently applied, and permit
the Secured Party, its officers and employees and any professionals designated
by the Secured Party in writing, during business hours and upon reasonable
notice to visit and inspect any of its properties (including but not limited to
the Pledged Property), corporate books and financial records, and to discuss its
accounts, affairs and finances with any employee, officer or director thereof.
 
Section 6.4              Maintenance and Insurance.
 
(a)           The Pledgor shall maintain or cause to be maintained, at its own
expense, all of its assets and properties in good working order and condition,
making all necessary repairs thereto and renewals and replacements thereof.
 
(b)           The Pledgor shall maintain or cause to be maintained, at its own
expense, insurance in form, substance and amounts (including deductibles), which
the Pledgor deems reasonably necessary to the Pledgor’s business, (i) adequate
to insure all assets and properties of the Pledgor, which assets and properties
are of a character usually insured by persons engaged in the same or similar
business against loss or damage resulting from fire or other risks included in
an extended coverage policy; (ii) against public liability and other tort claims
that may be incurred by the Pledgor; (iii) as may be required by the Transaction
Documents and/or applicable law and (iv) as may be reasonably requested by
Secured Party, all with adequate, financially sound and reputable insurers.
 
8

--------------------------------------------------------------------------------


 
Section 6.5              Contracts and Other Collateral.  The Pledgor shall
perform all of its obligations under or with respect to each instrument,
receivable, contract and other intangible included in its Pledged Property to
which the Pledgor is now or hereafter will be party on a timely basis and in the
manner therein required, including, without limitation, this Agreement.
 
Section 6.6             Defense of Collateral, Etc.  The Pledgor shall defend
and enforce its right, title and interest in and to any part of:  (a) its
Pledged Property; and (b) if not included within its Pledged Property, those
assets and properties whose loss could have a Material Adverse Effect, the
Pledgor shall defend the Secured Party’s right, title and interest in and to
each and every part of its Pledged Property, each against all manner of claims
and demands on a timely basis to the full extent permitted by applicable law.
 
Section 6.7              Payment of Debts, Taxes, Etc.  The Pledgor shall pay,
or cause to be paid, all of its indebtedness and other liabilities and perform,
or cause to be performed, all of its obligations in accordance with the
respective terms thereof, and pay and discharge, or cause to be paid or
discharged, all taxes, assessments and other governmental charges and levies
imposed upon it (other than those being contested by the Pledgor in good faith),
upon any of its assets and properties on or before the last day on which the
same may be paid without penalty, as well as pay all other lawful claims
(whether for services, labor, materials, supplies or otherwise) as and when due.
 
Section 6.8              Taxes and Assessments; Tax Indemnity.  The Pledgor
shall (a) file all tax returns and appropriate schedules thereto that are
required to be filed under applicable law, prior to the date of delinquency,
(b) pay and discharge all taxes, assessments and governmental charges or levies
imposed upon the Pledgor, upon its income and profits or upon any properties
belonging to it, prior to the date on which penalties attach thereto, and
(c) pay all taxes, assessments and governmental charges or levies that, if
unpaid, might become a lien or charge upon any of its properties; provided,
however, that the Pledgor in good faith may contest any such tax, assessment,
governmental charge or levy described in the foregoing clauses (b) and (c) so
long as appropriate reserves are maintained with respect thereto.
 
Section 6.9              Compliance with Law and Other Agreements.  The Pledgor
shall maintain its business operations and property owned or used in connection
therewith in compliance with (a) all applicable federal, state and local laws,
regulations and ordinances governing such business operations and the use and
ownership of such property, and (b) all agreements, licenses, franchises,
indentures and mortgages to which the Pledgor is a party or by which the Pledgor
or any of its properties is bound.  Without limiting the foregoing, the Pledgor
shall pay all of its indebtedness promptly in accordance with the terms thereof.
 
Section 6.10            Notice of Default.  The Pledgor shall give written
notice to the Secured Party of the occurrence of any default or Event of Default
under this Agreement or any of the Transaction Documents, promptly upon the
occurrence thereof.
 
9

--------------------------------------------------------------------------------


 
Section 6.11            Notice of Litigation.  The Pledgor shall give notice, in
writing, to the Secured Party of (a) any actions, suits or proceedings wherein
the amount at issue is in excess of US$50,000, instituted by any persons against
the Pledgor, or affecting any of the assets of the Pledgor, and (b) any dispute,
not resolved within fifteen (15) calendar days of the commencement thereof,
between the Pledgor on the one hand and any governmental or regulatory body on
the other hand, which might reasonably be expected to have a Material Adverse
Effect on the business operations or financial condition of the Pledgor.
 
ARTICLE 7
 
NEGATIVE COVENANTS
 
The Pledgor covenants and agrees that, from the date hereof and until the
Obligations have been fully paid and satisfied, the Pledgor shall not, unless
the Secured Party shall consent otherwise in writing:
 
Section 7.1              Indebtedness.  Directly or indirectly permit, create,
incur, assume, permit to exist, increase, renew or extend on or after the date
hereof any indebtedness on its part, including commitments, contingencies and
credit availabilities, or apply for or offer or agree to do any of the
foregoing.
 
Section 7.2              Liens and Encumbrances.  Except for Permitted Liens and
for transfers in the ordinary course of business, directly or indirectly make,
create, incur, assume or permit to exist any assignment, transfer, pledge,
mortgage, security interest or other lien or encumbrance of any nature in, to or
against any part of its Pledged Property or of the Pledgor’s capital stock, or
offer or agree to do so, or own or acquire or agree to acquire any asset or
property of any character subject to any of the foregoing encumbrances
(including any conditional sale contract or other title retention agreement), or
assign, pledge or in any way transfer or encumber its right to receive any
income or other distribution or proceeds from any part of its Pledged Property;
or enter into any sale-leaseback financing respecting any part of its Pledged
Property as lessee, or cause or assist the inception or continuation of any of
the foregoing.
 
Section 7.3               Certificate of Incorporation, Bylaws, Mergers,
Consolidations, Acquisitions and Sales, Sales of Capital Stock, Incurrence of
Debt.
 
(a)           Except as may be required to comply with the terms of the
Transaction Documents and currently outstanding convertible securities (as
described in Schedule 4(c) of the Purchase Agreement), Pledgor shall not:
 
(i)           Amend its Certificate of Incorporation or Bylaws;
 
(ii)          Issue or sell its Common Stock, as defined in the Securities
Purchase Agreement;
 
(iii)         Issue or sell shares of the Pledgor’s capital stock;
 
(iv)         Issue or sell any warrant, option, right, contract, call, or other
security instrument granting the holder thereof, the right to acquire Common
Stock;
 
10

--------------------------------------------------------------------------------


 
(v)          Incur any additional debt or permit any subsidiary of the Pledgor
to incur any additional debt;
 
(vi)         Be a party to any merger, consolidation or corporate
reorganization; or.
 
(vii)        Purchase or otherwise acquire all or substantially all of the
assets or stock of, or any partnership or joint venture interest in, any other
person, firm or entity, (viii) sell, transfer, convey, grant a security interest
in (except for Permitted Liens) or lease all or any substantial part of its
assets, or (ix) create any new subsidiaries nor convey any of its assets to any
subsidiary.
 
Section 7.4              Management, Ownership.  Materially change its
ownership, executive staff or management without the prior written consent of
the Secured Party.  The ownership, executive staff and management of the Pledgor
are material factors in the Secured Party's willingness to institute and
maintain a lending relationship with the Pledgor.
 
Section 7.5              Dividends, Etc.  Declare or pay any distribution or
dividend of any kind, in cash or in property, on any class of its capital stock
or ownership interests, nor purchase, redeem, retire or otherwise acquire for
value any shares or ownership interests, nor make any distribution of any kind
in respect thereof, nor make any return of capital to shareholders or owners,
nor make any payments in respect of any pension, profit sharing, retirement,
stock option, stock bonus, incentive compensation or similar plan (except as
required or permitted hereunder).
 
Section 7.6              Guaranties; Loans.  Guarantee nor be liable in any
manner, whether directly or indirectly, or become contingently liable after the
date of this Agreement in connection with the obligations or indebtedness of any
person or persons, except for (i) guaranties or liabilities as are outstanding
on the date of this Agreement, (ii) the endorsement of negotiable instruments
payable to the Pledgor for deposit or collection in the ordinary course of
business, and (iii) accounts payable of the Pledgor incurred in the ordinary
course of the business of the Pledgor.  The Pledgor shall not make any loan,
advance or extension of credit to any person other than in the normal course of
its business.
 
Section 7.7              Debt.  Except for such indebtedness as is outstanding
on the date of this Agreement and listed on the attached Schedule 7.7 (other
than trade payables), create, incur, assume or suffer to exist any additional
indebtedness of any description whatsoever (excluding any indebtedness of the
Pledgor to the Secured Party, indebtedness otherwise permitted by the terms of
this Agreement, trade accounts payable and accrued expenses incurred in the
ordinary course of business and the endorsement of negotiable instruments
payable to the Pledgor, respectively for deposit or collection in the ordinary
course of business).
 
Section 7.8              Conduct of Business.  The Pledgor will continue to
engage in a business of the general type as conducted by it on the date of this
Agreement.
 
Section 7.9              Places of Business; Location of Assets.  The location
of the Pledgor’s chief place of business is at the address set forth in Section
8.1 hereof.  The location(s) of Pledgor’s assets is listed on the attached
Schedule 7.9.  The Pledgor shall not change the location of its respective chief
place of business, chief executive office or any place of business disclosed to
the Secured Party or move any of the Pledged Property from its current location
without thirty (30) calendar days' prior written notice to the Secured Party in
each instance.
 
11

--------------------------------------------------------------------------------


 
ARTICLE 8
 
MISCELLANEOUS
 
Section 8.1              Notices.  All notices or other communications required
or permitted to be given pursuant to this Agreement shall be in writing and
shall be considered as duly given on:  (a) the date of delivery, if delivered in
person, by nationally recognized overnight delivery service or (b) five (5) days
after mailing if mailed from within the continental United States by certified
mail, return receipt requested to the party entitled to receive the same:
 
If to the Pledgor, to:
New Media Lottery Services, Inc.
1400 Technology Drive
Harrisonburg, VA 22802
Attention:  Mr. John Carson, President & CEO
Facsimile:  (540) 437-1688
   
With a copy to:
110 East 59th Street
New York, NY 10022
Attention:   William P. Ruffa, Esq.
Telephone: (212) 355-0606
Facsimile:  1-877-FAX-RUFF
 
 
If to the Secured Party, to:
Trafalgar Capital Specialized Investment Fund
8 The Dickens, Kirk Street
16 Northington Street
London WC1N 2DG
Attention: Andrew Garai, Chairman of the Board of Trafalgar Capital Sarl,
General Partner
Facsimile:       011-44-207-405-0161 and
                        001-786-323-1651
   
With Copy to:
K&L Gates LLP
200 South Biscayne Blvd., Suite 3900
Miami, Florida 33131
Attention: Clayton E. Parker, Esq.
Telephone: (305) 539-3306
Facsimile:  (305) 358-7095



Any party may change its address by giving notice to the other party stating its
new address.  Commencing on the tenth (10th) calendar day after the giving of
such notice, such newly designated address shall be such party’s address for the
purpose of all notices or other communications required or permitted to be given
pursuant to this Agreement.
 
12

--------------------------------------------------------------------------------


 
Section 8.2              Severability.  If any provision of this Agreement shall
be held invalid or unenforceable, such invalidity or unenforceability shall
attach only to such provision and shall not in any manner affect or render
invalid or unenforceable any other severable provision of this Agreement, and
this Agreement shall be carried out as if any such invalid or unenforceable
provision were not contained herein.
 
Section 8.3              Expenses.  In the event of an Event of Default, the
Pledgor shall pay to the Secured Party the amount of any and all reasonable
expenses, including the reasonable fees and expenses of its counsel, which the
Secured Party may incur in connection with:  (i) the custody or preservation of,
or the sale, collection from, or other realization upon, any of the Pledged
Property; (ii) the exercise or enforcement of any of the rights of the Secured
Party hereunder or (iii) the failure by the Pledgor to perform or observe any of
the provisions hereof.
 
Section 8.4              Waivers, Amendments, Etc.  The Secured Party’s delay or
failure at any time or times hereafter to require strict performance by the
Pledgor of any undertakings, agreements or covenants shall not waiver, affect,
or diminish any right of the Secured Party under this Agreement to demand strict
compliance and performance herewith.  Any waiver by the Secured Party of any
Event of Default shall not waive or affect any other Event of Default, whether
such Event of Default is prior or subsequent thereto and whether of the same or
a different type.  None of the undertakings, agreements and covenants of the
Pledgor contained in this Agreement, and no Event of Default, shall be deemed to
have been waived by the Secured Party, nor may this Agreement be amended,
changed or modified, unless such waiver, amendment, change or modification is
evidenced by an instrument in writing specifying such waiver, amendment, change
or modification and signed by the Secured Party.
 
Section 8.5              Continuing Security Interest.  This Agreement shall
create a continuing security interest in the Pledged Property and shall:
(i) remain in full force and effect until payment in full of the Obligations
(whether by payment of cash, redemption or conversion); and (ii) be binding upon
the Pledgor and its successors and heirs and (iii) inure to the benefit of the
Secured Party and its successors and assigns.  Upon the payment or satisfaction
in full of the Obligations, the Pledgor shall be entitled to the return, at its
expense, of such of the Pledged Property as shall not have been sold in
accordance with Section 5.2 hereof or otherwise applied pursuant to the terms
hereof. Upon payment in full of all Obligations, the Secured Party shall execute
and deliver to the Pledgor, within three business days, all instruments and
other documents as may be necessary or proper to release the lien on and
security interest in the Pledged Property which has been granted hereunder.
 
Section 8.6              Independent Representation.  Each party hereto
acknowledges and agrees that it has received or has had the opportunity to
receive independent legal counsel of its own choice and that it has been
sufficiently apprised of its rights and responsibilities with regard to the
substance of this Agreement.
 
Section 8.7              Applicable Law:  Jurisdiction.  This Agreement shall be
deemed to be made under and shall be construed in accordance with the laws of
the State of Florida without giving effect to the principals of conflict of laws
thereof.  Each of the parties consents to the jurisdiction of the U.S. District
Court sitting in the Southern District of the State of Florida or the state
courts of the State of Florida sitting in Miami-Dade County, Florida in
connection with any dispute arising under this Agreement and hereby waives, to
the maximum extent permitted by law, any objection, including any objection
based on forum non conveniens to the bringing of any such proceeding in such
jurisdictions.
 
13

--------------------------------------------------------------------------------


 
Section 8.8              Waiver of Jury Trial.  AS A FURTHER INDUCEMENT FOR THE
SECURED PARTY TO ENTER INTO THIS AGREEMENT AND TO MAKE THE FINANCIAL
ACCOMMODATIONS TO THE PLEDGOR, THE PLEDGOR HEREBY WAIVES ANY RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING RELATED IN ANY WAY TO THIS AGREEMENT AND/OR ANY AND
ALL OTHER DOCUMENTS RELATED TO THIS TRANSACTION.
 
Section 8.9              Entire Agreement.  This Agreement constitutes the
entire agreement among the parties and supersedes any prior agreement or
understanding among them with respect to the subject matter hereof.
 
Section 8.10            Further Assurances.  The Pledgor shall do and perform,
or cause to be done and performed, all such further acts and things, and shall
execute and deliver all such other agreements, certificates, instruments and
documents, as the Secured Party may reasonably request in order to carry out the
intent and accomplish the purposes of this Agreement.   Furthermore, the Pledgor
agrees to execute such other documents as are reasonably required by the Secured
Party.  It shall be deemed a default of this Agreement if the Pledgor fails to
sign any such agreement within one business day of the date of request by
Secured Party.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
14

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Security Agreement as
of the date first above written.



 
THE PLEDGOR:
 
NEW MEDIA LOTTERY SERVICES, INC.
     
By:
   
Name:
 
Title:
     
THE SECURED PARTY:
 
TRAFALGAR CAPITAL SPECIALIZED
 
INVESTMENT FUND, FIS
 
By:
Trafalgar Capital Sarl
 
Its:
General Partner
     
By:
   
Name:
 
Title:




--------------------------------------------------------------------------------


 
EXHIBIT A
DEFINITION OF PLEDGED PROPERTY
 
For the purpose of securing prompt and complete payment and performance by the
Pledgor of all of the Obligations, the Pledgor unconditionally and irrevocably
hereby grants to the Secured Party a continuing security interest in and to, and
lien upon, all of Pledgor’s and its current or future acquired subsidiaries’
assets, including specifically the following Pledged Property of the Pledgor:
 
a.            All of the Pledgor’s cash, including cash on deposit and cash on
hand;
 
b.            All goods of the Pledgor, including, without limitation,
machinery, equipment, furniture, furnishings, fixtures, signs, lights, tools,
parts, supplies and motor vehicles of every kind and description, now or
hereafter owned by the Pledgor wherever located or in which the Pledgor may have
or may hereafter acquire any interest, and all replacements, additions,
accessions, substitutions and proceeds thereof, arising from the sale or
disposition thereof, and where applicable, the proceeds of insurance and of any
tort claims involving any of the foregoing;
 
c.            All now owned or hereafter acquired inventory of the Pledgor,
including, but not limited to, all goods, wares, merchandise, parts, supplies,
finished products, other tangible personal property, including such inventory as
is temporarily out of the Pledgor’s custody or possession and including any
returns upon any accounts or other proceeds, including insurance proceeds,
resulting from the sale or disposition of any of the foregoing;
 
d.            All contract rights and general intangibles of the Pledgor,
including, without limitation, goodwill, trademarks, trade styles, trade names,
leasehold interests, partnership or joint venture interests, patents and patent
applications, copyrights, deposit accounts whether now owned or hereafter
created;
 
e.            All documents, warehouse receipts, instruments and chattel paper
of the Pledgor whether now owned or hereafter created;
 
f.            All accounts and other receivables, instruments or other forms of
obligations and rights to payment of the Pledgor, (collectively, the “Accounts”)
together with the proceeds thereof, all goods represented by such Accounts and
all such goods that may be returned by the Pledgor’s customers, and all proceeds
of any insurance thereon, and all guarantees, securities and liens which the
Pledgor may hold for the payment of any such accounts including, without
limitation, all rights of stoppage in transit, replevin and reclamation and as
an unpaid vendor and/or lienor, all of which the Pledgor represents and warrants
will be bona fide and existing obligations of its respective customers, arising
out of the sale of goods by the Pledgor in the ordinary course of business;
 
g.            To the extent assignable, all of the Pledgor’s rights under all
present and future authorizations, permits, licenses and franchises issued or
granted in connection with the operations of any of its facilities;
 
h.            All equity interests, securities or other instruments in other
companies, including, without limitation, any subsidiaries, investments or other
entities (whether or not controlled);
 
i.            All real estate property owned by the Pledgor and the interest of
the Pledgor in fixtures related to such real property;
 
j.            All of the Pledgor’s ledger sheets, ledger cards, files,
correspondence, records, books of account, computers, computer software,
computer programs, data processing records, correspondence, tapes, disks and
documents (including, without limitation, electronic documents) relating to the
above-described Pledged Property; and
 
k.            All products and proceeds (including, without limitation,
insurance proceeds) from the above-described Pledged Property.
 
A-1

--------------------------------------------------------------------------------


 
SCHEDULE 7.7
 
EXISTING INDEBTEDNESS
 
Nathan Miller
 
As of April 30, 2009, New Media Lottery Services, Inc. was indebted to Nathan
Miller, a former officer and director of the company and current major
shareholder, in the amount of $183,177, plus $60,698 in accrued interest, which
is repayable on terms to be determined.

 
Legal Fee Dispute
 
The Company is engaged in a fee dispute with one of its former law firms.  The
Company has accrued $202,465 in legal fees billed by a law firm named Miller &
Earle, PLLC (ME) where one of the law firm partners is a major shareholder and
former director of the Company.  In addition to the $202,465, ME has billed an
additional $43,808 during fiscal year 2005.  The Company believes that these
additional billings were incorrect.  Due to uncertainties in the settlement
process with ME, no provision has been made in the financial statements to
reflect the additional $43,808 in 2005 fees.

 
Deferred Salary for John T. Carson
Ireland: €49,852
US: $109,000 (as of July 31, 2009)
 
A-2

--------------------------------------------------------------------------------


 
SCHEDULE 7.9
LOCATION(S) OF ASSETS
 
- The Company leases an office at 1400 Technology Drive, Harrisonburg, Virginia.


- The Company leases office space at Suite 210A, 9705 Horton Road SW, Calgary,
Alberta, Canada.


- New Media Lottery Services, PLC, leases an office at 22/23 Upper Pembroke
Street, Suite 402, Dublin 2, Ireland,
 
Additionally, the Company leases rack space for the hosting of servers at:
 
TelecityGroup UK Limited 10th Floor, 6&7 Harbour Exchange Square, London, E14
9GE, United Kingdom
 
A-3

--------------------------------------------------------------------------------


 